Citation Nr: 0026079	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-29 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for claimed ischemic 
heart disease.

2.  Entitlement to service connection for claimed bilateral 
hearing loss.

3.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  The veteran was confirmed to have been a prisoner of 
war (POW) of the German Government from December 1943 to May 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 1996 and September 1997 decisions of 
the RO.

The veteran testified at a hearing before a hearing officer 
at the RO in December 1997.  The veteran canceled a hearing 
before the Board in Washington, D.C., scheduled in March 1999 
at his request.  The Board remanded the case in July 1999 for 
additional development of the record.


FINDING OF FACT

The veteran has presented evidence which shows that his 
claims of service connection for hearing loss and tinnitus 
are plausible.  


CONCLUSION OF LAW

The veteran has submitted evidence of well-grounded claims of 
service connection for bilateral hearing loss and tinnitus. 
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991). Service connection 
may also be granted for sensorineural hearing loss where it 
is manifest to a degree of 10 percent or more within the 
first postservice year. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he suffers from bilateral defective 
hearing and tinnitus as a result of service as a aircraft 
navigator during service.  The veteran's DD Form 214 denotes 
his military occupation specialty as being navigator.

A careful review of the service medical records shows that on 
physical examination for flying in May 1943, whispered voice 
hearing testing was normal. On examination in August 1945, 
whispered voice hearing testing was normal.  The service 
medical records do not show complaints, findings or a 
diagnosis of tinnitus during service.

The post-service VA medical records show diagnoses of 
bilateral hearing loss and tinnitus.  A September 1997 VA 
audiological examination report noted that the veteran had a 
history of noise exposure, both military and civilian.  The 
assessment included that of bilateral sensorineural hearing 
loss.

The VA examination report is competent evidence suggesting 
that the veteran has current hearing loss and tinnitus 
attributable to noise exposure during active duty, satisfying 
the requirements of Caluza.  The Board therefore finds that 
the veteran has submitted well-grounded claims.  


ORDER

As the claims of service connection for hearing loss and 
tinnitus are well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  


REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claims of service 
connection for hearing loss and tinnitus by the RO is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All 
indicated development should be undertaken in this regard, as 
discussed below, including an examination to determine the 
etiology of hearing loss and tinnitus.

The veteran is seeking service connection for ischemic heart 
disease.  In his September 1997 substantive appeal and during 
testimony in December 1997, the veteran asserted that he had 
edema of the legs during captivity as a POW.

The record indicates that the veteran was a former prisoner 
of war for thirty or more days.  VA treatment records show a 
diagnosis of coronary artery disease, which is equivalent to 
a diagnosis of ischemic heart disease

Where a veteran was a prisoner of war and detained for thirty 
or more days, beriberi (including beriberi heart disease), if 
manifest to a degree of 10 percent or more at any time after 
active service, will be presumed to have occurred in service 
and shall be service connected even though there is no record 
of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309(c).

Additionally, the note in 38 C.F.R. § 3.309(c) explains that, 
"[f]or purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity."

A careful review of the service medical records shows that on 
examination in August 1945, it was noted that the veteran 
bailed out over enemy territory in December 1945 and no 
injuries were sustained.  The examiner noted the history of 
lymphangitis of both legs while the veteran was a POW.  It 
was indicated that he was hospitalized in August 1944 while 
in prison camp for multiple boils of both lower legs, 
complicated by septicemia.  It was indicated that he was a 
POW for eighteen months. The heart and arteries were found to 
be normal and a chest x-ray study was negative.  Multiple 
traumatic scars on both calves were noted.  

Although the veteran denied experiencing localized edema 
during captivity at the time of the VA examination in 
December 1983, he currently asserts that he experienced edema 
during service.  

The Board finds that the veteran should be given the 
opportunity to provide evidence of localized edema during 
captivity.

As discussed above, the record shows that the December 1983 
VA POW examination noted that the veteran had beriberi during 
captivity.  The record shows a current diagnosis of coronary 
artery disease but no evaluation has been was made of the 
circumstances and duration of the veteran's confinement as a 
POW and the impact of those conditions as to the veteran's 
development of ischemic heart disease.  There has not been a 
medical determination of whether the veteran experienced 
localized edema during captivity.

38 C.F.R. § 3.304(e) specifically states that the 
circumstances attendant upon the individual veteran's 
confinement and the duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the prisoner of war experience.  The Board finds 
that the medical evidence suggests that the veteran may have 
had edema during captivity and that an additional VA 
examination must be scheduled.

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for ischemic heart disease, 
hearing loss and tinnitus since June 
1999.  In addition, the RO should 
instruct the veteran to submit all 
medical evidence which tends to support 
his assertions that he currently suffers 
ischemic heart disease as a result of 
confinement as a POW during service and 
from hearing loss and tinnitus due to 
noise exposure during service.  The 
veteran should also be requested to all 
medical or lay evidence showing the 
presence of localized edema during 
captivity.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
ischemic heart disease.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All indicated 
tests must be conducted.  The veteran 
should elicit from the veteran and record 
a full clinical history, to reflect 
consideration of the likely conditions 
and duration of the veteran's POW 
experience.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether the veteran suffers 
from current disability due to beriberi 
heart disease or ischemic heart disease 
and experienced "localized edema" during 
his period of captivity as a POW.  A 
complete rationale for each opinion 
expressed must be provided.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of the claimed 
bilateral hearing loss and tinnitus.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to whether the veteran had a bilateral 
hearing loss disability for VA purposes 
and tinnitus due to disease or injury 
which was incurred in or aggravated by 
service.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claims of service connection for hearing 
loss and tinnitus and review the claim of 
service connection for ischemic heart 
disease.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


